—Cardona, P. J.
Appeal from a judgment of the County Court of Columbia County (Czajka, J.), rendered December 8, 1997, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the first degree.
Defendant pleaded guilty to an indictment charging him with a single count of criminal possession of a controlled substance in the first degree and was sentenced to a prison term of 15 years to life. Defendant now appeals, contending that his guilty plea was involuntarily obtained.
We affirm. Initially, in view of defendant’s failure to move to withdraw his guilty plea or to vacate the judgment of conviction, his challenge to the validity of his plea 1ms not been preserved for our review (see, People v Santos, 247 AD2d 651, lv denied 92 NY2d 905). In any event, were we to consider the merits, our review of the record discloses that defendant’s plea was entered into knowingly, voluntarily and intelligently. County Court engaged in an extensive colloquy with defendant *733explaining the consequences of pleading guilty including the rights relinquished thereby (see, People v Toledo, 243 AD2d 925). Defendant related that he was pleading guilty voluntarily and without coercion, that he was afforded an adequate opportunity to discuss the matter with his counsel and fully understood the ramifications of his plea and the sentencing options available to the court (see, People v Victor, 262 AD2d 872; People v Johnson, 243 AD2d 997, lv denied 91 NY2d 927). Accordingly, the judgment of conviction will not be disturbed.
Mikoll, Yesawich Jr., Peters and Mugglin, JJ., concur. Ordered that the judgment is affirmed.